18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 1 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 2 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 3 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 4 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 5 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 6 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 7 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 8 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 9 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 10 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 11 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 12 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 13 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 14 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 15 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 16 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 17 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 18 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 19 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 20 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 21 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 22 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 23 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 24 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 25 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 26 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 27 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 28 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 29 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 30 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 31 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 32 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 33 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 34 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 35 of 36
18-22956-rdd   Doc 6-2   Filed 11/29/18 Entered 11/29/18 14:51:32   Exhibit A -
                         Loan Documents Pg 36 of 36
